BUFFINGTON, Circuit Judge.
After argument and due consideration, we are of opinion the affidavits of defense disclose a good defense. The premium due at the expiration of the second year, viz., October 12, 1905, was not paid and the two prior premiums were not *335paid in cash. Therefore, by the terms of the policy, no right to a cash loan on the policy or to an automatic nonforfeiture of the policy existed when the insured defaulted on the premium due October 12, 1905.
The rule for judgment is therefore discharged.